Case 2:18-cv-10000-SJO-PLA Document 14 Filed 02/05/19 Page 1 of 1 Page ID #:73




                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                                          CASE NUMBER:

 RODNEY HANNAH
                                                             2:18−cv−10000−SJO−PLA
                                      PLAINTIFF(S)

                           v.

 JPL RECOVERY SOLUTIONS, LLC

                                                                         DEFAULT BY CLERK
                                                                           F.R.Civ.P. 55(a)
                                   DEFENDANT(S).




      It appearing from the records in the above−entitled action that summons has been served upon the
 defendant(s) named below, and it further appearing from the affidavit of counsel for Plaintiff, and other
 evidence as required by F.R.Civ.P. 55(a), that each of the below defendants have failed to plead or otherwise
 defend in said action as directed in said Summons and as provided in the Federal Rules of Civil Procedure:

      Now, therefore, on request of counsel, the DEFAULT of each of the following named defendant(s) is
 hereby entered:

  JPL Recovery Solutions, LLC




                                                        Clerk, U.S. District Court

   February 5, 2019                                     By /s/ Linda Chai
 Date                                                   Deputy Clerk

 CV−37 (10/01)                           DEFAULT BY CLERK F.R.Civ.P. 55(a)
